Opinion by
Mr. Justice Roberts,
At issue in this appeal is the constitutionality of Section 15 of the Chiropractic Registration Act, which requires that chiropractors, to be eligible for renewal of their annual registration and license, must demonstrate that they have attended one two-day educational conference held by the Pennsylvania Chiropractic Society, or an equivalent educational conference. We agree with the Court of Common Pleas of Dauphin *295County (Commonwealth Docket) that Section 15 as enacted, violates Article III, Section 32 and Article II, Section 1 of the Pennsylvania Constitution. However, we disagree with that court’s holding that the offending words of Section 15 were severable from the statute.
This case arose out of the following circumstances. In 1968, the Life Fellowship of Pennsylvania, a professional association of chiropractors, applied to the State Board of Chiropractic Examiners for approval of a two-day educational conference, which Life Fellowship proposed to hold. The reason for conducting the conference was to satisfy the requirements of Section 15 of the Act. Section 15 provides in pertinent part: “No applicant for registration shall be granted a registration for the ensuing license year unless the applicant shall furnish to the board satisfactory evidence that he has attended not less than one two-day educational conference by the Pennsylvania Chiropractic Society, Inc., during the current license year, or that he has attended an equivalent educational conference during the same period. An equivalent educational conference shall be one approved or ratified by the board as meeting the educational and professional requirements of the profession.” Act of August 10, 1951, P. L. 1182, §15, 63 P.S. §615.
The Board dismissed the application. Life Fellowship appealed to the Dauphin County Court sitting as the Commonwealth Court, which held that the references to the Society made the statute a special law in violation of Art. Ill, Section 32, and also that the automatic approval of conferences held by the Society was an unlawful delegation of legislative power under Article II, Section 1. The Commonwealth Court, however, concluded that the statute would be valid if all references to the Society were stricken. It therefore dismissed the appeal, but observed that the Board must now promulgate additional rules relative to the approv*296al or disapproval of conferences so as to comply with Section 15 after severance of the offending language.
Thereafter, Life Fellowship appealed to the Superior Court, which affirmed per curiam. This Court granted a petition for allowance of appeal.
Z. Constitutionality
Article III, Section 32 of the Pennsylvania Constitution provides in part: “The General Assembly shall pass no local or special law in any case which has been or can be provided for by general law . . . .”
We agree with the Commonwealth Court that the statutory privilege granted to the Society under Section 15 violates this section of the constitution. Section 15 is part of a scheme of legislative regulation designed to protect the public and to insure that practitioners of chiropractic meet certain standards of educational and professional competence. The Legislature in adopting such regulatory statutes may grant certain exemptions, but such particular exemptions must be founded upon “sound reason and real necessity”. Commonwealth v. McDermott, 296 Pa. 299, 304, 145 Atl. 858, 859 (1929). Where the exemption granted is to a specific organization rather than to a class or group, the necessity and reason for such an exemption must be still more firmly grounded. See Haverford Township v. Siegle, 346 Pa. 1, 5, 28 A. 2d 786, 788 (1942).
In Commonwealth v. McDermott, supra, this Court found that the high standing and capacity for effective charity work of the exempt class of organizations there involved was a matter of common knowledge and was the undoubted basis of the Legislature’s grant of an exemption. In the present case, however, there is no indication that the Legislature relied upon either the standing or adequacy of the Society in framing the exemption contained in Section 15. Nor is there any *297indication in the record that the regulatory professional standard embodied in the statute should not be applicable to the Society or that subjection of the Society to such regulation would have untoward effects.
We conclude that the record before us fails to demonstrate any sound reason or real necessity for the specific exemption from certified compliance with the educational and professional requirements of the chiropractic profession which Section 15 extends to the Society’s conferences, and therefore Section 15 is an unlawful special law.
We also agree with the Commonwealth Court that the preferential treatment accorded the Society violates Article II, Section I, of the Pennsylvania Constitution which provides: “The Legislative power of this Commonwealth shall be vested in a General Assembly, which shall consist of a Senate and a House of Representatives.”
It is axiomatic that the Legislature cannot delegate its power to make laws to any other branch of government, or to any other body or authority. Chartiers Valley Joint Schools v. Allegheny County Board of School Directors, 418 Pa. 520, 211 A. 2d 487 (1965); Archbishop O’Hara’s Appeal, 389 Pa. 35, 131 A. 2d 587 (1957); Holgate Brothers Co. v. Bashore, 331 Pa. 255, 200 Atl. 672 (1938); Baldwin Township Annexation, 305 Pa. 490, 158 Atl. 272 (1931). “While not specifically set forth in the Constitution, the non-delegation rule is a natural corollary to Article II, §1 since it requires that the basic policy choices involved in ‘legislative power’ actually be made by the Legislature as constitutionally mandated. It is generally agreed that the non-delegation principle does not require that all details of administration be precisely or separately enumerated in the statute. ‘While the legislature cannot delegate power to make a law, it may, where necessary, confer authority and discretion in connection with the execution *298of the law; it may establish primary standards and impose upon others the duty to carry out the declared legislative policy in accordance with the general provisions of the act.’ . . . However, legislation must contain adequate standards which will guide and restrain the exercise of the delegated administrative functions.” Chartiers Valley Joint Schools v. Allegheny County Board of School Directors, supra, at 529, 211 A. 2d at 492-93 (citations omitted).
Guided by these principles, we hold that a statute stating attendance at a conference of a particular chiropractic society will satisfy license and registration standards, without providing any guide or criterion, is an unlawful delegation to that society of the power to determine the requirements, quality and nature of chiropractic continuing education, and is an abrogation by the General Assembly of its constitutional legislative duties.

II. Severability

Section 55 of the Statutory Construction Act states: “The provisions of every law shall be severable. If any provision of a law is found by a court of record to be unconstitutional and void, the remaining provisions of the law shall, nevertheless, remain valid, unless the court finds the valid provisions of the law are so essentially and inseparably connected with, and so depend upon, the void provision, that it cannot be presumed the Legislature would have enacted the remaining valid provisions wtihout the void ones; or unless the court finds the remaining valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.” Act of May 28, 1937, P. L. 1019, art. IV, §55, 46 P.S. §555. (Emphasis added.)
We have set out the principles to be followed in analyzing this type of problem in Saulsbury v. Bethle*299hem Steel Co., 413 Pa. 316, 196 A. 2d 664 (1964) : “It is true that a statute or ordinance may be partially valid and partially invalid, and that if tbe provisions are distinct and not so interwoven as to be inseparable, that the courts should sustain tbe valid portions. . . . [citing cases]. In determining tbe severability of a statute or ordinance, tbe legislative intent is of primary significance. However, tbe problem is two-fold: The legislating body must have intended that the act or ordinance be separable and tbe statute or ordinance must be capable of separation in fact. Tbe valid portion of the enactment must be independent and complete within itself. See, Sutherland, Statutory Construction, Vol. 2 (3d ed. 1943) §§2403, 2404 and cases cited; also, Cooley, Constitutional Limitations, Yol. 1 (8th ed.), Chapter VII, at 368.” Id. at 320-21, 196 A. 2d at 666-67.
With tbe deletions ordered by tbe Dauphin County Court, Section 15 reads as follows: “No applicant for registration shall be granted a registration for tbe ensuing year unless tbe applicant shall furnish to tbe board satisfactory evidence that be has attended not less than one two-day educational conference [‘by tbe Pennsylvania Chiropractic Society, Inc.’ was deleted] during tbe current license year, or that he has attended an equivalent educational conference during tbe same period. An equivalent educational conference shall be one approved or ratified by tbe board as meeting the educational and professional requirements of. the profession.”
Applying tbe Saulsbury principles noted above to this case, we bold that tbe unconstitutional portion of Section 15 as enacted, namely, tbe reference to tbe Pennyslvania Chiropractic Society, Inc., is not capable of separation in fact from tbe rest of tbe statute. We are mindful that “in determining a statute’s validity we must look to its purpose, its nature and its reason*300able effect; we are not limited to the mere letter of the law but must look beyond the letter to determine its true purpose and effect.” Pennsylvania Water & Power Resources Bd. v. Green Spring Co., 394 Pa. 1, 6, 145 A. 2d 178, 181 (1958). However, the references to the “equivalent conference” in the first and second sentences of Section 15 as “cleansed” by the Commonwealth Court become meaningless. The reference to the Pennsylvania Chiropractic Society, Inc., in Section 15 as enacted, was “essentially and inseparably connected in substance” to the statute and cannot be severed. Rieck-McJunkin Dairy Co. v. Milk Control Commission, 341 Pa. 153, 18 A. 2d 868 (1941); Rutenberg v. Philadelphia, 329 Pa. 26, 196 Atl. 73 (1938); see also Kellerman v. City of Philadelphia, 139 Pa. Superior Ct. 569, 13 A. 2d 84 (1940).
Conceivably the statute could be further rewritten so as to avoid constitutional infirmities. However, such a task lies properly with the Legislature, for additional editing of Section 15 on our part would amount to judicial legislation. See Saulsbury v. Bethlehem Steel Co., supra, at 320, 196 A. 2d at 667.
The order of the Superior Court affirming the order of the Court of Common Pleas of Dauphin County is reversed.
Mr. Chief Justice Bell and Mr. Justice Eagen concur in the result.
Mr. Justice Cohen took no part in the decision of this case.